United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                           July 30, 2001

                                               Before

                              Hon. KENNETH F. RIPPLE, Circuit Judge

                              Hon. MICHAEL S. KANNE, Circuit Judge

                              Hon. TERENCE T. EVANS, Circuit Judge


No. 00-3640

UNITED STATES OF AMERICA,                               Appeal from the United States District
                 Plaintiff-Appellant,                   Court for the Northern District District
                                                        of Illinois, Eastern Division.
       v.
                                                        No. 00 CR 371
ROBERTO PALOMINO-RIVERA,
               Defendant-Appellee.                      Suzanne B. Conlon,
                                                        Judge.




                                            ORDER

       The opinion of this court issued on July 20, 2001, is amended as follows: At slip opinion

page 9, line 11, delete the word “aggravated.”

       At slip opinion page 10, line 1, add the words “and at least one other felony” before the

comma. The first line on page 10 should now read:

       “had been convicted of at least one aggravated felony and at least one other felony, it . . . .”